909 So. 2d 332 (2005)
FLORIDA RETAIL FEDERATION SELF-INSURED FUND-SUMMIT CLAIMS CENTER, Appellant,
v.
Daniel QUINTERO and Tip Top Enterprises, Appellees.
No. 1D05-1623.
District Court of Appeal of Florida, First District.
June 28, 2005.
Rehearing Denied August 10, 2005.
Ralph O. Anderson, Davie, for appellant.
*333 Bill McCabe of Shepherd, McCabe & Cooley, Longwood, for appellees.
PER CURIAM.
Appellant, an insurance carrier, appeals an order finding that the workers' compensation policy issued by it to the employer below was in full force and effect on the date of the industrial accident suffered by the claimant. The order further concludes that appellant has the duty to defend the employer in this case, must pay all workers' compensation benefits, if any, owed to the claimant, and shall reimburse the employer for all benefits paid to the claimant. Because this order neither represents a final disposition of the proceedings below nor does it fall within the class of nonfinal orders appealable pursuant to Florida Rule of Appellate Procedure 9.180(b)(1), we dismiss the appeal for lack of jurisdiction. We acknowledge that an appeal of an order finding that the employer's workers' compensation policy was in effect on the date of the claimant's injury was entertained by the court in Florida Workers' Compensation Joint Underwriting Association v. Mundell, 765 So. 2d 151 (Fla. 1st DCA 2000). However, that fact is not determinative of the jurisdictional issue, since that issue is not addressed in the court's opinion, nor is it clear that any matters other than the coverage issue were pending before the Judge of Compensation Claims at the time, as is clearly the case here.
APPEAL DISMISSED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.